DETAILED ACTION
This final office action is in response to applicant’s amendments filed on 04/08/2021 for response of office action mailed on 01/29/2021. Claim 1, 6 and 11 are currently amended. Claim 5, 10 and 15 were cancelled previously. Claims 1-4, 6-9 and 11-14 are being examined and pending.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/07/2021 has been considered by the examiner. 

Response to Arguments
Applicant’s amendment to the Fig. 5, filed on 04/08/2021, has been accepted.
Applicant’s amendments to claim 1, 6 and 11, filed on 04/08/2021, regarding the claim rejections with respect under 35 U.S.C 112 (b) have been considered. The rejections have been withdrawn.
Regarding argument on claim 1 on page 10, claim 1 is amended with new limitation, wherein the information comprises location events, biometric events, news events, and social events, and wherein the grantor user's status is selected from a group consisting of a location of the grantor, a health condition of the grantor, a cognitive ability of the grantor, and a living status of the grantor. Claim 6 and 11 although are different, amended with similar limitations. The applicant’s amendments to claim 1 necessitated the new grounds of rejection presented in this office action. Hence, applicant’s arguments with respect to rejections of claim 1, 6 and 11 along with dependent claims have been considered but are moot in view of the new grounds of rejection. New prior arts are introduced. 
Applicant presents no further arguments.
For the above reasons, it is believed that the rejections should be sustained. Accordingly, THIS
ACTION IS MADE FINAL. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as
set forth in 37 CFR 1.136(a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Marson et al. (US20170034182, hereinafter Marson), in view of Stiglic et al. (US20150195254, hereinafter Stiglic) and further in view of Arngren et al. (US20200012763, hereinafter Arngren) and Rajagopalan et al. (US20160260187, hereinafter Raj).
Regarding claim 1, 6 and 11, Marson teaches a method of a grantor user conveying prototypical digital assets of the grantor user to a grantee user (Marson: Abstract: The asset management system enables designation of one or more inheriting users to have access to the digital asset(s) in the event that a programmatic trigger condition is satisfied) comprising the steps of:  monitoring for information regarding a grantor user’s status (Marson: Para. 0062: the asset management system 110 can query the third party service regarding whether a specified primary user has passed away. For example, the inheritance module 115 can be configured to periodically query the third party service regarding the status of one or more primary users); calculating the grantor user's status based on the monitored information and a set of grantor user defined grant rules of a grant, which set thresholds for conveying the prototypical digital assets to the grantee user, the thresholds comprising a time period and at least one event  (Marson: Para. 0063: the inheritance module 115 can query the third party service upon a specified trigger occurring. For example, the inheritance module 115 can query the third party service after receiving a notification that a primary user has passed away, such as a notice received from a trusted user. Alternatively, the inheritance module 115 can query the third party service upon a determination that a primary user has not logged into their user account for a specified amount of time. For example, the inheritance module 115 can query the third party service regarding the status of the primary user if the primary user has not logged into their user account in six months, a year, etc.; Para. 0064: the inheritance module 115 can transmit proof of life messages to a primary user requesting confirmation from the primary user that the primary user has not passed away. For example, the inheritance module 115 can transmit a proof of life message to the primary user every six months, year, etc. If a primary user does not respond to the proof of life message confirming that the primary user is still alive, the inheritance module 115 can determine that the user has passed away or, alternatively, initiate a secondary query regarding the status of the primary user. For example, the inheritance module 115 can query a third party service or a trusted user regarding the status of the primary user; Para. 0065: Upon a determination that the primary user has passed away, the inheritance module 115 can be configured to transfer the primary user's digital assets to an inheriting user; Para. 0094: FIG. 3 illustrates an exemplary embodiment of providing a primary user's digital assets to an inheriting user upon the primary user passing away; Para. 0097: block 310 where it is determined whether the primary user has passed away; Para. 0098: a confirmation message can be sent to determine whether the primary user has passed away. For instance, a confirmation message can be sent to a trusted user or a trusted third party service. If a confirmation that the primary user has passed away is returned in response to the confirmation message, it can be determined that the primary user has passed away; Para. 0099: a proof of life message can be sent to the primary user. For example, a proof of life message can be sent using one or more known contact methods for reaching the primary user. The proof of life message can request that the primary user respond confirming that the primary user is alive. If a response is not received within a predetermined amount of time after transmitting the proof of life message, it can be determined that the primary user has passed away); notifying a grantee user when the grantor user's status fails to surpass a threshold in the grant rules of the grant (Marson:  Para. 0065: the inheritance module 115 can send a message to the inheriting user that includes login credentials enabling the inheriting user to login to the primary user's account and access the digital assets; Para. 0091: The method then continues to block 215 where the data identifying an inheriting user is received. Upon receiving the data identifying the inheriting user, the method continues to block 220 where the identified inheriting user is notified that they have been designated as an inheriting user for the primary user's account; Para. 0099: If a response is not received within a predetermined amount of time after transmitting the proof of life message, it can be determined that the primary user has passed away); receiving at least a personal ID number associated with the grantee user (Marson: Claim 5: receive first contact information identifying the first inheriting user; Para. 0041: the inheritance module 115 can be configured to prompt a primary user to enter contact information for an inheriting user. For example, a primary user can enter an e-mail address, phone number, etc., for an inheriting user);  displaying prototypical digital assets granted to the grantee user (Marson: Para. 0091: block 220 where the identified inheriting user is notified that they have been designated as an inheriting user for the primary user's account. For example, the inheriting user can be contacted using the contact information for the inheriting user provided by the primary user. The notification can notify the inheriting user that the inheriting user has been designated to inherit one or more digital assets of the primary user's account). 
Yet, Marson does not teach for all prototypical digital assets accepted by the grantee user from the grantor user: decrypting the prototypical digital asset using a private key of the grantee user; obtaining a private key of the grantor user associated with the prototypical digital asset; processing the grant of the prototypical digital asset by decrypting the prototypical digital asset using the grantor user's private key according to the thresholds set in the grant rules by the grantor user; and {00913021.DOCX 112Application Serial No.: 16/011,243 Attorney Docket No.: P201702971US01processing the decrypted grant of the prototypical digital asset according to the thresholds set in the grant rules set by the grantor user.
However, in the same field of endeavor,  Stiglic teaches for all prototypical digital assets accepted by the grantee user from the grantor user: decrypting the prototypical digital asset using a private key of the grantee user (Stiglic: Para. 0051: the Digital Assignee can decrypt their Digital Data Set using their private key (DAPrKeyj) [22] and the data from the Data Assignee Digital Data Set is available to the Data Assignee on their system); processing the grant of the prototypical digital asset by decrypting the grant using the grantor user's private key (Stiglic: Para. 0055: decrypt… Trigger Event file, Owner Standard Data Description Record (OSDdrec), and the Assignee Standard Data Description Record (ASDdrec) with the Data Owner private key (DO PrKey); Para. 0018: the data owner securely predefining to the third party at least one trigger event associated with at least one data assignee); and {00913021.DOCX 112Application Serial No.: 16/011,243 Attorney Docket No.: P201702971US01processing the decrypted grant of the prototypical digital asset according to the thresholds set in the grant rules set by the grantor user (Stiglic: Para. 0051: where the Data Owner defines each Trigger Event and for each Trigger Event at least one criterion for the Trigger Event [16.1]. Each of these components is in a predefined format within one record and all are contained within one file [16.2]. This file is encrypted with the Third Party's public key (3PS PuKey) [16.3], securely sent to 3PS [16.5] and, once encrypted, the source file is securely deleted on the client system [16.6]. Further, the file can be encrypted using the Data Owner's public key…..When a Trigger Event occurs [17] and is securely communicated to 3PS [18] the predefined validation process is then initiated by the 3PS [19]. If the validation findings (which can be in at least one embodiment provided by an Arm's Length Third Party (ALTP) selected by the Third Party), do not satisfy Data Owner criteria then a notice to this effect is securely sent to the Data Owner [20]. When findings (which can be in at least one embodiment provided by an Arm's Length Third Party selected by the Third Party) satisfy Data Owner criteria and so are deemed validated, the 3PS releases and transmits the encrypted Digital Data Set(s) uniquely associated with each Data Assignee [21] that is predefined by Data Owner under the Trigger Event (for each Trigger Event (TEi) and any Data Assignee (DAj) a Digital Data Set (DDS(TEi, DAj) can be released) and has already been uniquely encrypted with the Data Assignee public Key (DAPuKeyj))).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by Marson to include for all prototypical digital assets accepted by the grantee user from the grantor user: decrypting the prototypical digital asset using a private key of the grantee user; processing the grant of the prototypical digital asset by decrypting the grant using the grantor user's private key; and {00913021.DOCX 112Application Serial No.: 16/011,243 Attorney Docket No.: P201702971US01processing the decrypted grant of the prototypical digital asset according to the thresholds set in the grant rules set by the grantor user as disclosed by Stiglic. One of ordinary skill in the art would have been motivated to make this modification in order to safely transfer owner’s digital data to a data assignee as suggested by Stiglic (Stiglic: Para. 0004). 
However, in the same field of endeavor, Arngren teaches obtaining a private key of the grantor user associated with the prototypical digital asset (Arngren: Para. 0041: GSC 206 obtains the owner's private key).  

Yet, the combination of Marson, Stiglic and Arngren does not teach wherein the information comprises location events, biometric events, news events, and social events, and wherein the grantor user's status is selected from a group consisting of a location of the grantor, a health condition of the grantor, a cognitive ability of the grantor, and a living status of the grantor.
However, in the same field of endeavor, Raj teaches wherein the information comprises location events, biometric events, news events, and social events, and wherein the grantor user's status is selected from a group consisting of a location of the grantor, a health condition of the grantor, a cognitive ability of the grantor, and a living status of the grantor (Raj: Para. 0038: The management service 211 may transmit the digital assets (204, 206, 208, and 212), the asset categories, the suggested actions, and suggested trigger events to the client UI to be displayed on the computing device 202 to the asset manager 210. The suggested trigger events may include an incapacitation of the asset owner 214. The incapacitation may include an inactivity by the asset owner 214 during a period of time, a death of the asset owner 214, a disablement of the asset owner 214, an expatriation of the asset owner 214, a permanent relocation of the asset owner 214, an imprisonment of the asset owner 214, and a legal incapacitation declaration associated with the asset owner 214, among others. The trigger event may be detected by monitoring the digital assets (204, 206, 208, and 212) for an information associated with the incapacitation; Para. 0031: The social networking service 207 may provide a digital asset 208 such as the social networking presence of the asset owner 214. The digital asset 208 may include status and information related to the asset owner such as location and time based information associated with the asset owner 214, and pictures of the asset owner 214; Para. 0052: A “manage trigger events” control 414 (upon activation) may provide additional controls to select and modify suggested trigger events. An example may include a list of suggested trigger events such as an incapacitation of the asset owner. The list may include a death of the asset owner, a disablement of the asset owner, an expatriation of the asset owner, a permanent relocation of the asset owner, an imprisonment of the asset owner, and a legal incapacitation declaration associated with the asset owner, among others. The asset manager 402 may be provided with controls to select and modify trigger events from the list).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include wherein the information comprises location events, biometric events, news events, and social events, and wherein the grantor user's status is selected from a group consisting of a location of the grantor, a health condition of the grantor, a cognitive ability of the grantor, and a living status of the grantor as disclosed by Raj. One of ordinary skill in the art would have been motivated to make this modification in order to manage digital asset in response to a detection of a trigger event as suggested by Raj (Raj: Para. 0004). 
Claim 2, 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Marson in view of Stiglic, Arngren and Raj, and further in view of Randall (US20150081495).
Regarding claim 2, 7 and 12, combination of Marson, Stiglic, Arngren and Raj teaches the method of claim 1. 
Yet, the combination does not teach wherein the grantee user further provides biometrics to access the digital assets.
However, in the same field of endeavor, Randall teaches wherein the grantee user further provides biometrics to access the digital assets (Randall: Abstract: A system for secured succession of a user account to an authorized successor, including a database storing data identifying a registered successor for an account and associated data defining a biometric signature of the registered successor, a verification module configured to verify the identity of the registered successor based on the biometric signature, and an account transfer module configured to receive an instruction to transfer the account to the registered successor, and to transfer the account to the registered successor after verification of the identity of the successor by the verification module; Para. 0030: The account management system 3 also includes an account succession module 27 for facilitating the transfer of access to, and control of, the primary account 7-1 to the pre-registered successor). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include wherein the grantee user further provides biometrics to access the digital assets as disclosed by Randall. One of ordinary skill in the art would have been motivated to make this modification in order to identify the registered successor based on the biometric signature as suggested by Randall (Randall: Abstract). 
Claim 3, 4, 8, 9, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Marson in view of Stiglic, Arngren and Raj, and further in view of Commons et al. (US7627652, hereinafter Commons). 
Regarding claim 3, 8 and 13, combination of Marson, Stiglic, Arngren and Raj teaches the method of claim 1. 
Yet, the combination does not teach wherein the grant of the digital assets by the grantor user to the grantee user is for a set time period and is temporary.
However, in the same field of endeavor, Commons teaches wherein the grant of the digital assets by the grantor user to the grantee user is for a set time period and is temporary (Commons: Fig. 3, Share permissions group (304), content never expires; Col. 7, line 61-67: The various permissions described in the foregoing give a creator/owner of a content object a great deal of sharing and/or copy distribution flexibility. For example, an owner of a content object may choose to share the object with another user for a limited time period. This is achieved using the Content Never Expires permission of the share permissions group 304; Col. 7, line 50-60: The Content Never Expires permission controls whether or not a content object is available over a limited time period. ….If the permission is disabled, metadata may be used to specify when the content object is available. For example, metadata associated with a content object may be used to identify a date and time that the content object will be available to users, and a date and time that the content object will become inaccessible. The content object may be deleted from one or more user digital lockers at a date and time the object becomes inaccessible). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include wherein the grant of the digital assets by the grantor user to the grantee user is for a set time period and is temporary as disclosed by Commons. One of ordinary skill in the art would have been motivated to make this modification in order to defines rules that control what a user can and cannot do with the sharing content as suggested by Commons (Commons: Col. 6, line 16-23).
Regarding claim 4, 9, and 14, combination of Marson, Stiglic, Arngren and Raj teaches the method of claim 1. 
Yet, the combination does not teach wherein the grant of the digital assets by the grantor user to the grantee user is permanent.  
However, in the same field of endeavor, Commons teaches wherein the grant of the digital assets by the grantor user to the grantee user is permanent (Commons: Col. 7, line 50-52: The Content Never Expires permission controls whether or not a content object is available over a limited time period. If the permission is enabled, the content object does not expire). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN CHANG whose telephone number is (571)272-9998.  The examiner can normally be reached on Monday-Thursday 9AM-6PM EST Friday: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached at (571)-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/L.C./Examiner, Art Unit 4142                                                                                                                                                                                                        /Shawnchoy Rahman/Primary Examiner, Art Unit 2438